Motion by appellant for a stay, pending appeal, granted on condition that appellant shall pay the alimony pendente lite at the rate of $50 a week, and on the further condition that appellant shall perfect the appeals for the February 1963 Term, beginning January 28, 1963; appeals ordered on the calendar for said term. Motion by appellant to dispense with printing granted. The appeals will be heard on the original papers and on the typewritten briefs of the parties; the briefs to set foiith the opinion, if any, rendered by the Special Term. The parties are directed to file six copies of their respective typewritten briefs and to serve one copy on each other. The appellant’s brief must be served and filed on or before January 22, 1963. Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.